DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's amendments filed on July 1, 2021, were received. None of the Claims have been amended, withdrawn from consideration or added as new. Claim 4 has been previously cancelled. Therefore, Claims 1-3 and 5-15 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on April 5, 2021.

Claim Rejections - 35 USC § 103
4.	The rejection of Claims 1-3 and 5-15 under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2014/018753 A1) in view of Takeuchi et al. (US 2016/0079582 A1) is maintained.  The rejection is repeated below for convenience.
With regard to Claim 1, Chu et al. disclose in Figures 1 and 2, an electrode plate comprising a current collector (100), an electrode active material layer (102) and a safety coating, called a complex thermo-sensitive coating layer (104), disposed between the current collector (100) and the electrode active material layer (102) (paragraph 0016; See Figure 1), wherein the safety coating (104) consists essentially of a polymer matrix (212), a conductive material (214) and an inorganic filler, called a CPCT (210) (paragraph 0019; See Figure 2), wherein the polymer matrix (212) is fluorinated 3 (paragraph 0021). Chu et al. do not specifically disclose wherein the average particle diameter D of the inorganic filler is 100nm ≤D≤ 10µm.
Takeuchi et al. disclose a structure including an intermediate layer located between the positive electrode and the separator and/or the negative electrode and the separator (paragraphs 0031 and 0083). Takeuchi et al. disclose wherein the intermediate layer is comprised of vinylidene fluoride polymer particles and “other components”, including inorganic filler, and wherein the inorganic filler includes oxides such as barium titanate (BaTiO3) (paragraphs 0083 and 0107-0112). Takeuchi et al. disclose wherein the inorganic filler has a particle size of preferably 5nm to 2µm, and more preferably from 10nm to 1µm (paragraph 0114), which meets the claimed limitation of from 100nm ≤D≤ 10µm. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use an inorganic filler having an average particle diameter of 100nm ≤D≤ 10µm in the safety coating of Chu et al., because Takeuchi et al. teach that the inorganic material having this specific particle 
With regard to Claim 2, Chu et al. disclose wherein the polymer matrix (212) is selected from at least one of polyvinylidene fluoride (PVDF) (paragraph 0022). 
With regard to Claim 3, Chu et al. disclose wherein the conductive material is selected from at least one of a conductive carbon-based material and a conductive metal material (paragraph 0021), wherein the conductive carbon-based material is selected from at least one of conductive carbon black, acetylene black, a nanoscale conductive carbon material, or the like. 
With regard to Claim 5, Chu et al. disclose wherein the inorganic filler is doped BaTiO3 (paragraph 0021), but do not specifically disclose wherein the inorganic filler is selected from at least one of magnesium oxide, aluminum oxide, titanium dioxide, zirconium oxide, silicon dioxide, silicon carbide, boron carbide, calcium carbonate, aluminum silicate, calcium silicate, potassium titanate, barium sulfate, lithium cobalt oxide, lithium manganese oxide, lithium nickel oxide, lithium nickel manganese oxide, lithium nickel manganese cobalt oxide, lithium nickel manganese aluminum oxide, lithium iron phosphate, lithium vanadium phosphate, lithium cobalt phosphate, lithium manganese phosphate, lithium iron silicate, lithium vanadium silicate, lithium cobalt silicate, lithium manganese silicate, lithium titanate, or at least one of a conductive carbon coating modified above material. 
Takeuchi et al. disclose a structure including an intermediate layer located between the positive electrode and the separator and/or the negative electrode and the separator (paragraphs 0031 and 0083) and wherein the intermediate layer is comprised 3), magnesium oxide, aluminum oxide, titanium dioxide, silicon dioxide, calcium carbonate, and many others (paragraphs 0112- 0113). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use the above mentioned inorganic filler materials in the safety coating of Chu et al., because Takeuchi et al. teach that these materials are well known in the art an inorganic filler materials and they help to increase the safety of the battery and the stability of the coating (paragraphs 0112-0113).
With regard to Claim 6, Takeuchi et al. disclose wherein the safety coating has a thickness H of 0.5µm to 25µm (paragraph 0121), which meets the claimed limitation of 1µm ≤ H ≤ 20µm. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use a safety coating having a thickness H of 1µm ≤ H ≤ 20µm as the safety coating of Chu et al, because Takeuchi et al. teach that this thickness is known in the art and results in superior productivity (paragraph 0144). 
With regard to Claim 7, Takeuchi et al. disclose wherein the safety coating has a thickness H of 0.5µm to 25µm (paragraph 0121), which meets the claimed limitation of 3µm ≤ H ≤ 10µm. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use a safety coating having a thickness H of 3µm ≤ H ≤ 10µm as the safety coating of Chu et al, because Takeuchi et al. teach that this thickness is known in the art and results in superior productivity (paragraph 0144). 
With regard to Clam 8, Chu et al. disclose wherein the weight percentage of the polymer matrix (212) is 20% to 80% (Exp 1, paragraph 0026), which meets the claimed 
With regard to Claim 9, Takeuchi et al. disclose wherein the average particle diameter D of the inorganic filler is 5nm to 2µm, more preferably 10nm to 1µm (paragraph 0114), which meets the claimed limitation of 1µm ≤ D ≤ 6µm. Before the effective filing date of the invention it would have been obvious to use an inorganic filler having an average particle diameter D of 1µm ≤ D ≤ 6µm as the inorganic filler of Chu et al., because Takeuchi et al. teach that this diameter helps to prevent short circuiting in the battery (paragraph 0118). 
With regard to Claim 10, Chu et al. disclose wherein the plate is a positive electrode plate (paragraph 0006).
With regard to Claim 11, Chu et al. disclose an electrochemical device comprising a positive electrode plate and a negative electrode plate, wherein the positive electrode plate and/or the negative electrode plate is the electrode plate noted above, and the electrochemical device is a lithium secondary battery (paragraphs 0005- 0006, 0016). 
With regard to Claim 12, Chu et al. disclose a safety coating, called a complex thermo-sensitive coating layer (104), for an electrode plate, consisting essentially of: a polymer matrix (212), a conductive material (214) and an inorganic filler, called a CPTC (210) (paragraphs 0016, 0019; See Figure 2), wherein the polymer matrix (212) is 
Takeuchi et al. disclose a structure including an intermediate layer located between the positive electrode and the separator and/or the negative electrode and the separator (paragraphs 0031 and 0083). Takeuchi et al. disclose wherein the intermediate layer is comprised of vinylidene fluoride polymer particles and “other components”, including inorganic filler, and wherein the inorganic filler includes oxides such as barium titanate (BaTiO3) (paragraphs 0083 and 0107-0112). Takeuchi et al. disclose wherein the inorganic filler has a particle size of preferably 5nm to 2µm, and more preferably from 10nm to 1µm (paragraph 0114), which meets the claimed limitation of from 100nm ≤D≤ 10µm. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use an inorganic filler having an average particle diameter of 100nm ≤D≤ 10µm in the safety coating of Chu et al., because Takeuchi et al. teach that the inorganic material having this specific particle diameter increases the safety of the battery and the stability of the coating (paragraph 0113). 

With regard to Claim 14, Takeuchi et al. disclose wherein the average particle diameter D of the inorganic filler is 5nm to 2µm, more preferably 10nm to 1µm (paragraph 0114), which meets the claimed limitation of 1µm ≤ D ≤ 6µm. Before the effective filing date of the invention it would have been obvious to use an inorganic filler having an average particle diameter D of 1µm ≤ D ≤ 6µm as the inorganic filler of Chu et al., because Takeuchi et al. teach that this diameter helps to prevent short circuiting in the battery (paragraph 0118). 
With regard to Claim 15, Takeuchi et al. disclose wherein the average particle diameter D of the inorganic filler is 5nm to 2µm, more preferably 10nm to 1µm (paragraph 0114), which meets the claimed limitation of 1µm ≤ D ≤ 6µm. Before the effective filing date of the invention it would have been obvious to use an inorganic filler having an average particle diameter D of 1µm ≤ D ≤ 6µm as the inorganic filler of Chu et al., because Takeuchi et al. teach that this diameter helps to prevent short circuiting in the battery (paragraph 0118). 

Response to Arguments
5.	Applicant's arguments filed July 1, 2021, have been fully considered but they are not persuasive. 
Applicant argues, “compared with Chu, claim 1 of the present application comprises at least the following distinguishing technical features: 1) based on the total weight of the safety coating, the weight percentage of the polymer matrix is from 35wt% to 75wt%; 2) the weight percentage of the inorganic filler is from 10wt% to 60wt%; 3) the average particle diameter D of the inorganic filler is 100nm ≤D≤ 10µm. The distinguishing technical features actually solve technical problems and achieve beneficial effects such as reducing or eliminating the negative effects of binders, solvents and pressure on the safety coating during the actual production process of the battery, thereby further improving the safety of electrode plate and battery.” 
The combination of Chu and Takeuchi meet all of the claimed limitation required by Claim 1, including “1) based on the total weight of the safety coating, the weight percentage of the polymer matrix is from 35wt% to 75wt%; 2) the weight percentage of the inorganic filler is from 10wt% to 60wt%; 3) the average particle diameter D of the inorganic filler is 100nm ≤D≤ 10µm”, thereby establishing that the technical problems set out to be solved by the instant invention are able to be met based on the fact that the combination of references is proper and each of the claimed limitations is met.
Applicant continues to argue that “Chu has nothing to do with the problem of the deterioration of the safety coating performance caused by the solvent to be solved in this application. Although the ceramic positive temperature coefficient material used in D1 seems to belong to the "inorganic filler" described in claim 1 of the present 
Applicant’s argument is not persuasive.  The function of the claimed “inorganic filler” is not a claimed limitation and imparts intended use to the structural feature of the “inorganic filler”.  The ceramic positive temperature coefficient of Chu, which is regarded as the claimed “inorganic filler”, and is equivalent in the art, is fully capable of performing the same functions that Applicant deems to be advantageous to the instant invention.  
Applicant argues, “The intermediate layer of Takeuchi … is different from the safety coating provided between the current collector and the electrode active material layer as defined in this application or Chu. The coating of Takeuchi is actually an insulating coating on the surface of the separator, which is different from the safety coating of this application (between the current collector and the active material layer); at the same time, the role of the inorganic filler in Takeuchi is also different from that of the application. In Takeuchi, since the inorganic filler is used for the separator, it plays the role of insulation, and the role of the inorganic filler in this application is to help 
Applicant’s argument is not persuasive.  The intermediate layer of Takeuchi is used to teach the presence of an inorganic filler in the presence of vinylidene fluoride, and more importantly, the average particle diameter and specific material type of the inorganic filler. Applicant states that the role of the inorganic filler in Takeuchi is to provide insulation, but insulation is also fully capable of providing the function of inhibiting deformation. Since the function of the inorganic filler is not a claimed limitation of Claim 1, the function is not given weight.
Applicant argues, “The use of inorganic fillers with an average particle size D of 100nm ≤D≤ 10µm in the safety coating is another important point of the present application. The ceramic positive temperature coefficient material mentioned in Chu is used as a PTC material, and its shape and particle size are not discussed. Even if the particle size of the ceramic positive temperature coefficient material in Chu has an impact on battery performance, the nature and manner of its impact must be different from the impact of the inorganic filler particle size on the battery in the present application. In these above respects, the prior art does not have any teachings or suggestions. Therefore, in the present application, both the choice of materials and the amount thereof require creative works, and are not conventional choices. Therefore, compared to Chu and Takeuchi, the amended claims have prominent substantive features and represent a notable progress. Thus, the claims involve an inventive step over Chu and Takeuchi.”
. 

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.	-Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614.  The examiner can normally be reached on Monday thru Friday; 8:00AM to 5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARIE O'NEILL APICELLA/           Primary Examiner, Art Unit 1725